Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	This office action has been issued in response to amendment filed on 06/09/2022.  Claims 1-2, 4-8 and 11-20 have been amended. Claims 1-20 are pending, of which claims, of which claim 1, 8 and 15 are in independent form.  Accordingly, this action has been made FINAL.
Response to Argument
3.	a.	Claim 1 has been amended to overcome the objection.  Therefore, the objection for claim 1 has been withdrawn.
	b.	Claims 1-5, 8-12 and 15-20 has been amended to overcome the 101 rejection, abstract ideas.  Therefore, the 101 rejection for claims 1-5, 8-12 and 15-20 has been withdrawn.
	c.	Claim 15 has been amended to not invoke 112(f).
	d.	Claims 1, 8 and 15 has been amended to overcome the 112(a) rejection.  Therefore, the 112(a) rejection has been withdrawn for claims 1, 8 and 15.
e.	Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection. 

Status of Claims
4.	Claims 1-20 are pending, of which claims, of which claim 1, 8 and 15 are in independent form.
The Office's Note:
5.	The Office has cited particular paragraphs / columns and line numbers in the reference(s) applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim(s), other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the cited passages as taught by the prior art or relied upon by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Muthukumar et al. (Pub. No. US2007/0106914 published on May 10, 2007; hereinafter Muthukumar), in view Dhanwada US 20100268523 (hereinafter Dhanwada) and further in view Sistla US 20120185706 (hereinafter Sistla).

Claim 1 is rejected, Muthukumar teaches a system comprising:
 one or more memory devices configured to store program code of a software application(Muthukumar discloses one or more memory devices, such as computer memory, configured to store/package program code of a software application, e.g. “Yet another method is referred to as compiler assisted power management. That technique recognizes that the electronic instructions executed by the functional units of a computer system are derived from computer programs, such as software applications, operating systems, etc., by a compiler. The compiler translates the high level operations described in a computer program and organizes the translated operations into a sequence of low level instructions. These instructions are then packaged sequentially into an executable file that can be loaded into computer memory, and executed by the functional units of a processor” [0005]); and 
at least one processor comprising circuitry configured to(Muthukumar, paragraph [0013, 0019], e.g. “the processor has circuitry that completely turns off the floating point unit or puts it into a relatively deep sleep state” [0019]): 
receive, from the one or more memory devices, program code (Muthukumar teaches receiving, from the one or more memory devices, the program code, e.g. “Typically, the instructions are obtained from memory” [0012], of the software application for execution [0005])
in response to determining the detected occurrences of the high level application event meet a performance target(Muthukumar discloses changing a current performance state, e.g. by reducing frequency [0003, 0024], of the processor to a new power-performance state [0020, 0024] responsive to comparing a performance target that was determined, e.g. “a considerable period of time” [0020], prior to executing the compiled software application as modified being modified [0023-0024] to monitor the high level application event, e.g. “the portion 306 could be a program loop, but alternatively, it may be the entire code for a particular high level function or routine” [0021], wherein the performance target represents a relative performance level of the system [0020-0021], e.g. “relatively long period of time (e.g., measured in terms of processor cycles)” [0021])
  Muthukumar does not explicitly teach
including one or more instructions executable to detect a high level application event; 
track, during execution of the program code, occurrences of the high level application event based on the one or more instructions; 
detect one or more occurrences of the high level application event during execution of the program code; and  
change a current power-performance state of the processor to a lower power-performance state that reduces performance and power consumption such that the performance target continues to be met while using  the lower power-performance state
However, Dhanwada teaches
including one or more instructions executable to detect a high level application event(Dhanwada, US 20100268523, fig. 4 and paragraph [0022], Referring now to FIG. 4, there is shown a flowchart 400 illustrating the operations involved in embodiments of the profiling technique mentioned above. As shown in block 402, start and stop tokens are added to the embedded application being profiled. In particular, a pair of void functions having an empty body are defined, void start_profile( ) { } and void stop_profile( ) { }. In the embedded application source, a call to start_profile( ) is inserted to mark the start of the profiling, and a call to stop_profile( ) to mark the end of selective profiling is made, as needed. This step is needed only if the user has regions of interest that need to be profiled, otherwise by default the entire program is profiled); 
track, during execution of the program code, occurrences of the high level application event based on the one or more instructions(Dhanwada, fig. 4 and paragraph [0023], From the object dump, the exit address of the module start_profile( ) is recorded as STADDR and the entry address of stop_profile( ) is recorded as ENDADDR for the processor core, as shown in block 408. If no start_profile( ) or stop_profile( ) function calls are recorded in the program, then the STADDR is set to the beginning of the program and ENDADDR is set to the end of the program.); 
detect one or more occurrences of the high level application event during execution of the program code(Dhanwada, fig. 4 and paragraph [0025-0026], So long as the profiling flag is not set, as indicated in decision block 426, the process returns to block 414 to execute the current instruction. Conversely, while the profiling flag is set, profiling of various modules, instructions, etc. is performed as shown in block 428. Using the simulation time, instruction and its address, the time spent for executing the instruction, idling time, instruction count, accumulated energy etc., may be computed as shown in block 430 before returning back to block 414.); and  
It would have obvious to one having ordinary skill in the art before the effecting filing date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filing date of the claimed invention would have been motivated to incorporate Dhanwada into Muthukumar's to enable efficient and accurate gathering of system level power and performance statistics about embedded application executing on multicore SoC through intelligent application of hardware profiling techniques on virtual platform.   A power profile is created from software state information by accumulating and assigning per-cycle energy values to corresponding software components as suggested by Dhanwada (See abstract and summary).
Muthukumar and Dhanwada do not explicitly teach
change a current power-performance state of the processor to a lower power-performance state that reduces performance and power consumption such that the performance target continues to be met while using  the lower power-performance state
However, Sistla teaches
change a current power-performance state of the processor to a lower power-performance state that reduces performance and power consumption such that the performance target continues to be met while using  the lower power-performance state(Sistla, US 20120185706, fig. 6 and paragraph [0062-0067], Controller 605 limits the performance metric for each of devices 621-624 to the maximum performance metric over a performance period. Note that the maximum performance metric for a control period may be split evenly over the performance periods or distributed as a running average (i.e. provided a maximum in a performance period, and when that maximum is not met the credit is able to be spent in later performance periods). Continuing the example from above, assume domain 612 includes a memory domain and there is a limit of one million transactions to be issued to device 621 over a 1 millisecond control period. As a result, controller 605 may schedule and issue a maximum of 10 transactions per microsecond performance period. And if only 8 transactions are scheduled during a single performance period, then a subsequent performance period may schedule as many as 12 transactions in that microsecond (i.e. the original 10 plus the 2 credit from the previous performance period). Consequently, at the end of the control period, assuming the translation of a performance metric to energy consumption is accurate, then by limiting/throttling the transactions the energy budget for that control period should be met. Furthermore, if the running average between control periods is restricted to the overall power limit for a time window, then a provided power limit is met, while maximizing performance therein.)
It would have obvious to one having ordinary skill in the art before the effecting filing date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filing date of the claimed invention would have been motivated to incorporate Sistla into Muthukumar and Dhanwada's to perform dynamic power control of power domains, which potentially enables accurate power measurement at the memory domain, power or performance limiting on a per device granularity, faster control loop power capping to meet larger power limit time windows, intelligent budgeting of power among multiple devices to achieve maximum performance under a power limit, memory capping range determination, dynamic tuning of per device power estimation, and feedback or reporting of power and performance impacts from a power limit so as new power limit may be more intelligently selected. Provides techniques which substantially and materially contribute to energy efficiency and power savings in computer systems as suggested by Sistla (See abstract and summary).
Claim 2 is rejected for the reasons set forth hereinabove for claim 1, Muthukumar, Dhanwada and Sistla teach the system as recited in claim 1, wherein to determine the performance target is being met, the system is configured to: 
calculate a ratio by dividing a number of occurrences of the high level application event indicated by a count  by a number of occurrences of the high level application event achieved when the system operates at a maximum performance level of the system(Sistla, paragraph [0087-0088], In one embodiment, performance state limiter module 872 takes the per memory device energy budget from flow 860, translates the budget into a per memory module transaction count limit 870, and throttles memory traffic to one or more DIMMs if the count limit is reached in flows 875-885. As one example, a transaction count limit for a memory device is generated in 870 based on the per DIMM energy budget 860 and a scale factor (a weight representative of the DIMMs power versus bandwidth, which may be determined/exposed by BIOS). The count limit from 870 is written through message channel 896 to controller 895. In one embodiment, a transaction limit for a time frame, which is smaller than a control period (e.g. in the range of nanoseconds to milliseconds) is determined in flow 875. In other words, a time frame for high-speed controller 895 is more intelligently determined to provide a more fine-grain and accurate time scale for performance throttling. When a transaction is scheduled (a transactions is allowed) to a specific DIMM with scheduler 890, transaction counter(s) 880 tracks such an event. And if the transaction count 880 reaches the limit in a time frame, then the transactions to the DIMM are throttled in flow 885. Therefore, some DIMMs may be throttled during a time frame for reaching their limits, while other DIMMs that have not reached their limit may still have transactions scheduled and issued. Examples of the equations to obtain maximum transactions per DIMM based on an energy budget are included below in equations 18-19. Note that the min and max power of each DIMM may be dynamically determined in each platform by characterizing the memory power domain, such as with BIOS or other modules.  Paragraph [0089-0091], counter.); and
 compare the ratio to a ratio specified in a service level agreement(Sistla, paragraph [0087-0088], When a transaction is scheduled (a transactions is allowed) to a specific DIMM with scheduler 890, transaction counter(s) 880 tracks such an event. And if the transaction count 880 reaches the limit in a time frame, then the transactions to the DIMM are throttled in flow 885. Therefore, some DIMMs may be throttled during a time frame for reaching their limits, while other DIMMs that have not reached their limit may still have transactions scheduled and issued. Examples of the equations to obtain maximum transactions per DIMM based on an energy budget are included below in equations 18-19. Note that the min and max power of each DIMM may be dynamically determined in each platform by characterizing the memory power domain, such as with BIOS or other modules.  Paragraph [0089-0091], Performance status module 837, in one embodiment, generates an indicator utilized to gauge an impact of power limiting on desired performance. For example, a total time for which transactions are not issued to memory due to hitting the maximum transaction limit is indicated. A running counter (accumulator), for each DIMM, increments every cycle that transactions are throttled and that accumulator value is output each control loop period. Examples of equations to be implemented in a performance module for providing such indications are illustrated below in equations 20-23.) .  
Claim 3 is rejected for the reasons set forth hereinabove for claim 1, Muthukumar, Dhanwada and Sistla teach the system as recited in claim 1, wherein the performance target specifies at least one of a number of transactions to be performed in a given unit of time, a round-trip latency, a request-response time, and frames per second, and the system is configured to extract the performance target from a service level agreement that is a license agreement between a service provider and a customer, wherein the service level agreement specifies one or more of a number of transactions to be performed in a given unit of time, a round-trip latency, a request-response time, and frames per second(Sistla, paragraph [0087-0088], When a transaction is scheduled (a transactions is allowed) to a specific DIMM with scheduler 890, transaction counter(s) 880 tracks such an event. And if the transaction count 880 reaches the limit in a time frame, then the transactions to the DIMM are throttled in flow 885. Therefore, some DIMMs may be throttled during a time frame for reaching their limits, while other DIMMs that have not reached their limit may still have transactions scheduled and issued. Examples of the equations to obtain maximum transactions per DIMM based on an energy budget are included below in equations 18-19. Note that the min and max power of each DIMM may be dynamically determined in each platform by characterizing the memory power domain, such as with BIOS or other modules.  Paragraph [0089-0091], Performance status module 837, in one embodiment, generates an indicator utilized to gauge an impact of power limiting on desired performance. For example, a total time for which transactions are not issued to memory due to hitting the maximum transaction limit is indicated. A running counter (accumulator), for each DIMM, increments every cycle that transactions are throttled and that accumulator value is output each control loop period. Examples of equations to be implemented in a performance module for providing such indications are illustrated below in equations 20-23.).  
Claim 4 is rejected for the reasons set forth hereinabove for claim 1, Muthukumar, Dhanwada and Sistla teach the system as recited in claim 1, wherein in response to determining the performance target is not being met, the processor is configured to: change the current power-performance state of the processor to a higher power- performance state that increases performance (Sistla, paragraph [0046], When transactions are throttled, in one embodiment, the throttling is tracked (i.e. the number of transactions throttled or the amount of time/cycles transactions are throttled for is determined). This information may be used to estimate an extant or performance impact, which potentially enables more accurate dynamic decision for allocating power/energy budget under a power limit to maximize performance.).  
Claim 5 is rejected for the reasons set forth hereinabove for claim 1, Muthukumar, Dhanwada and Sistla teach the system as recited in claim 1, wherein the program code is an intermediate type program codet(Dhanwada, fig. 4 and paragraph [0022], Referring now to FIG. 4, there is shown a flowchart 400 illustrating the operations involved in embodiments of the profiling technique mentioned above. As shown in block 402, start and stop tokens are added to the embedded application being profiled. In particular, a pair of void functions having an empty body are defined, void start_profile( ) { } and void stop_profile( ) { }. In the embedded application source, a call to start_profile( ) is inserted to mark the start of the profiling, and a call to stop_profile( ) to mark the end of selective profiling is made, as needed. This step is needed only if the user has regions of interest that need to be profiled, otherwise by default the entire program is profiled . ). 
Claim 6 is rejected for the reasons set forth hereinabove for claim 1, Muthukumar, Dhanwada and Sistla teach the system as recited in claim 1, wherein the circuitry of the at least one processor is further configured to: 
execute a dynamic compiler, wherein prior to execution of the software application by the at least one processor, the dynamic compiler is configured to(Sisla, paragraph [0034-0035], Note that during dynamic compilation, compiler code or dynamic optimization code may insert such operations/calls, as well as optimize the code for execution during runtime. As a specific illustrative example, binary code (already compiled code) may be dynamically optimized during runtime. Here, the program code may include the dynamic optimization code, the binary code, or a combination thereof.):
 identify program code in the software application corresponding to the high level application event(Dhanwada, fig. 4 and paragraph [0022], Referring now to FIG. 4, there is shown a flowchart 400 illustrating the operations involved in embodiments of the profiling technique mentioned above. As shown in block 402, start and stop tokens are added to the embedded application being profiled. In particular, a pair of void functions having an empty body are defined, void start_profile( ) { } and void stop_profile( ) { }. In the embedded application source, a call to start_profile( ) is inserted to mark the start of the profiling, and a call to stop_profile( ) to mark the end of selective profiling is made, as needed. This step is needed only if the user has regions of interest that need to be profiled, otherwise by default the entire program is profiled);
 modify the software application by inserting one or more instructions in the software application to monitor the high level application event when the inserted one or more instructions are executed(Dhanwada, fig. 4 and paragraph [0022-0023], From the object dump, the exit address of the module start_profile( ) is recorded as STADDR and the entry address of stop_profile( ) is recorded as ENDADDR for the processor core, as shown in block 408. If no start_profile( ) or stop_profile( ) function calls are recorded in the program, then the STADDR is set to the beginning of the program and ENDADDR is set to the end of the program.); and 
compile the software application as modified(Dhanwada, fig. 4 and paragraph [0022], Referring now to FIG. 4, there is shown a flowchart 400 illustrating the operations involved in embodiments of the profiling technique mentioned above. As shown in block 402, start and stop tokens are added to the embedded application being profiled. In particular, a pair of void functions having an empty body are defined, void start_profile( ) { } and void stop_profile( ) { }. In the embedded application source, a call to start_profile( ) is inserted to mark the start of the profiling, and a call to stop_profile( ) to mark the end of selective profiling is made, as needed. This step is needed only if the user has regions of interest that need to be profiled, otherwise by default the entire program is profiled.);
increment, by the one or more instructions during execution of the software application, a count in response to detection of one or more occurrences of the high level application event((Dhanwada, fig. 4 and paragraph [0023], From the object dump, the exit address of the module start_profile( ) is recorded as STADDR and the entry address of stop_profile( ) is recorded as ENDADDR for the processor core, as shown in block 408. If no start_profile( ) or stop_profile( ) function calls are recorded in the program, then the STADDR is set to the beginning of the program and ENDADDR is set to the end of the program.  Dhanwada, fig. 4 and paragraph [0025-0026], So long as the profiling flag is not set, as indicated in decision block 426, the process returns to block 414 to execute the current instruction. Conversely, while the profiling flag is set, profiling of various modules, instructions, etc. is performed as shown in block 428. Using the simulation time, instruction and its address, the time spent for executing the instruction, idling time, instruction count, accumulated energy etc., may be computed as shown in block 430 before returning back to block 414.); 
determine the performance target is currently being met based on a comparison of a value corresponding to a number of occurrences of the high level application event indicated by the count to the performance target(Sistla, paragraph [0087-0088], When a transaction is scheduled (a transactions is allowed) to a specific DIMM with scheduler 890, transaction counter(s) 880 tracks such an event. And if the transaction count 880 reaches the limit in a time frame, then the transactions to the DIMM are throttled in flow 885. Therefore, some DIMMs may be throttled during a time frame for reaching their limits, while other DIMMs that have not reached their limit may still have transactions scheduled and issued. Examples of the equations to obtain maximum transactions per DIMM based on an energy budget are included below in equations 18-19. Note that the min and max power of each DIMM may be dynamically determined in each platform by characterizing the memory power domain, such as with BIOS or other modules.  Paragraph [0089-0091], Performance status module 837, in one embodiment, generates an indicator utilized to gauge an impact of power limiting on desired performance. For example, a total time for which transactions are not issued to memory due to hitting the maximum transaction limit is indicated. A running counter (accumulator), for each DIMM, increments every cycle that transactions are throttled and that accumulator value is output each control loop period. Examples of equations to be implemented in a performance module for providing such indications are illustrated below in equations 20-23.)  .  
Claim 7 is rejected for the reasons set forth hereinabove for claim 6, Muthukumar, Dhanwada and Sistla teach the system as recited in claim 6, wherein the circuitry of the at least one processor is further configured to: store an indication of said count in a location accessible by the at least one processor, in response to executing the inserted one or more instructions(Sistla, paragraph [0087-0088], In one embodiment, performance state limiter module 872 takes the per memory device energy budget from flow 860, translates the budget into a per memory module transaction count limit 870, and throttles memory traffic to one or more DIMMs if the count limit is reached in flows 875-885. As one example, a transaction count limit for a memory device is generated in 870 based on the per DIMM energy budget 860 and a scale factor (a weight representative of the DIMMs power versus bandwidth, which may be determined/exposed by BIOS). The count limit from 870 is written through message channel 896 to controller 895. In one embodiment, a transaction limit for a time frame, which is smaller than a control period (e.g. in the range of nanoseconds to milliseconds) is determined in flow 875. In other words, a time frame for high-speed controller 895 is more intelligently determined to provide a more fine-grain and accurate time scale for performance throttling. When a transaction is scheduled (a transactions is allowed) to a specific DIMM with scheduler 890, transaction counter(s) 880 tracks such an event. And if the transaction count 880 reaches the limit in a time frame, then the transactions to the DIMM are throttled in flow 885. Therefore, some DIMMs may be throttled during a time frame for reaching their limits, while other DIMMs that have not reached their limit may still have transactions scheduled and issued. Examples of the equations to obtain maximum transactions per DIMM based on an energy budget are included below in equations 18-19. Note that the min and max power of each DIMM may be dynamically determined in each platform by characterizing the memory power domain, such as with BIOS or other modules.  Paragraph [0089-0091], counter.).  

As per claim 8, this is the method claim to system claim 1. Therefore, it is rejected for the same reasons as above.

Claim 9 is rejected for the reasons set forth hereinabove for claim 8, Muthukumar, Dhanwada and Sistla teach the method as recited in claim 8, wherein the performance target is specified as a percentage of a maximum performance of the system computing system(Sistla, paragraph [0053-0054], As a result, when a number of transactions for any period of time reaches a maximum determined number, then memory controller 505 throttles (stops or slows scheduling and/or issuing) the transactions until the next period of time. Here, memory domain 512 is allowed to operate at full performance until a power limit is encountered; at which time performance throttling is started in an attempt to meet a power budget. However, limiting transactions to an entire power domain purely based on a power limit may not be the most efficient manner to maximize performance within a power constraint.  Paragraph [0055-0056].).  

As per claim 10, this is the method claim to system claim 3. Therefore, it is rejected for the same reasons as above.

Claim 11 is rejected for the reasons set forth hereinabove for claim 8, Muthukumar, Dhanwada and Sistla teach the method as recited in claim 8, wherein the high level application event is a transaction that includes a series of steps in an execution path of the software application with a common starting point that repeats during execution of the software application(Dhanwada, fig. 4 and paragraph [0025-0026], So long as the profiling flag is not set, as indicated in decision block 426, the process returns to block 414 to execute the current instruction. Conversely, while the profiling flag is set, profiling of various modules, instructions, etc. is performed as shown in block 428. Using the simulation time, instruction and its address, the time spent for executing the instruction, idling time, instruction count, accumulated energy etc., may be computed as shown in block 430 before returning back to block 414.)  
Claim 12 is rejected for the reasons set forth hereinabove for claim 10, Muthukumar, Dhanwada and Sistla teach the method as recited in claim 10, further comprising: 
detecting and recording a first number of occurrences of the high level event while operating at a first power-performance state for a given period of time(Sistla, paragraph [0053-0054], As a result, when a number of transactions for any period of time reaches a maximum determined number, then memory controller 505 throttles (stops or slows scheduling and/or issuing) the transactions until the next period of time. Here, memory domain 512 is allowed to operate at full performance until a power limit is encountered; at which time performance throttling is started in an attempt to meet a power budget. However, limiting transactions to an entire power domain purely based on a power limit may not be the most efficient manner to maximize performance within a power constraint.  Paragraph [0055-0056], Consequently, in one embodiment, a power limit is intelligently divvied up between devices in memory domain 512 to fairly maximize performance within the power budget. In this example, energy consumption (power consumption over time) of domain 512 is determined. And based on the energy consumption, the energy budget (power budget over time) is determined for each of devices 515, 516, 520, and 521. In other words, if memory device 515 is handling more transactions (i.e. has a higher energy consumption), then device 515 may be allocated more of the energy budget during the next quantum of time. Using this example, it can be seen how purely equal allocation of an energy budget among devices may not maximize performance. Specifically, if device 515 is doing more work than device 520, then an equal allocation of energy budget may leave energy on the table for device 520, which device 515 may have been able to used instead of being throttled. Therefore, during the energy budgeting process, an energy budget is based on the previous consumption to provide device 515 with more budget than device 520. As a result, device 514 is allowed to perform at a higher-level than device 520. But at that time, device 515 may have needed more power. However, during subsequent time periods, if device 520 is utilizing more power, then the dynamic nature balances the power during that period to maximize performance for device 520.); 
detecting and recording a second number of occurrences of the high level event while operating at a second power performance state lower than the first power-performance state for a period of time equal to the given period of time(Sistla, paragraph [0053-0054], As a result, when a number of transactions for any period of time reaches a maximum determined number, then memory controller 505 throttles (stops or slows scheduling and/or issuing) the transactions until the next period of time. Here, memory domain 512 is allowed to operate at full performance until a power limit is encountered; at which time performance throttling is started in an attempt to meet a power budget. However, limiting transactions to an entire power domain purely based on a power limit may not be the most efficient manner to maximize performance within a power constraint.  Paragraph [0055-0056], Consequently, in one embodiment, a power limit is intelligently divvied up between devices in memory domain 512 to fairly maximize performance within the power budget. In this example, energy consumption (power consumption over time) of domain 512 is determined. And based on the energy consumption, the energy budget (power budget over time) is determined for each of devices 515, 516, 520, and 521. In other words, if memory device 515 is handling more transactions (i.e. has a higher energy consumption), then device 515 may be allocated more of the energy budget during the next quantum of time. Using this example, it can be seen how purely equal allocation of an energy budget among devices may not maximize performance. Specifically, if device 515 is doing more work than device 520, then an equal allocation of energy budget may leave energy on the table for device 520, which device 515 may have been able to used instead of being throttled. Therefore, during the energy budgeting process, an energy budget is based on the previous consumption to provide device 515 with more budget than device 520. As a result, device 514 is allowed to perform at a higher-level than device 520. But at that time, device 515 may have needed more power. However, during subsequent time periods, if device 520 is utilizing more power, then the dynamic nature balances the power during that period to maximize performance for device 520.); and 6/ 17Application Serial No. 15/192,748 - Filed June 24, 2016 
calculating the lower power-performance state based at least in part on a comparison of the first number of occurrences and the second number of occurrences to the service level agreement(Sistla, paragraph [0053-0054], As a result, when a number of transactions for any period of time reaches a maximum determined number, then memory controller 505 throttles (stops or slows scheduling and/or issuing) the transactions until the next period of time. Here, memory domain 512 is allowed to operate at full performance until a power limit is encountered; at which time performance throttling is started in an attempt to meet a power budget. However, limiting transactions to an entire power domain purely based on a power limit may not be the most efficient manner to maximize performance within a power constraint.  Paragraph [0055-0056], Consequently, in one embodiment, a power limit is intelligently divvied up between devices in memory domain 512 to fairly maximize performance within the power budget. In this example, energy consumption (power consumption over time) of domain 512 is determined. And based on the energy consumption, the energy budget (power budget over time) is determined for each of devices 515, 516, 520, and 521. In other words, if memory device 515 is handling more transactions (i.e. has a higher energy consumption), then device 515 may be allocated more of the energy budget during the next quantum of time. Using this example, it can be seen how purely equal allocation of an energy budget among devices may not maximize performance. Specifically, if device 515 is doing more work than device 520, then an equal allocation of energy budget may leave energy on the table for device 520, which device 515 may have been able to used instead of being throttled. Therefore, during the energy budgeting process, an energy budget is based on the previous consumption to provide device 515 with more budget than device 520. As a result, device 514 is allowed to perform at a higher-level than device 520. But at that time, device 515 may have needed more power. However, during subsequent time periods, if device 520 is utilizing more power, then the dynamic nature balances the power during that period to maximize performance for device 520.).  
As per claim 13, this is the method claim to system claim 6. Therefore, it is rejected for the same reasons as above.
As per claim 14, this is the method claim to system claim 7. Therefore, it is rejected for the same reasons as above.

Claim 15 is rejected, Muthukumar teaches a processor comprising: 
circuitry configured to receive intermediate type program code of corresponding to a software application(Muthukumar discloses one or more memory devices, such as computer memory, configured to store/package program code of a software application, e.g. “Yet another method is referred to as compiler assisted power management. That technique recognizes that the electronic instructions executed by the functional units of a computer system are derived from computer programs, such as software applications, operating systems, etc., by a compiler. The compiler translates the high level operations described in a computer program and organizes the translated operations into a sequence of low level instructions. These instructions are then packaged sequentially into an executable file that can be loaded into computer memory, and executed by the functional units of a processor” [0005]); and 
Muthukumar does not explicitly teach
a power optimization unit comprising circuitry configured to: 
change a power-performance state of a component of one or more components in a computing system including the processor to a new power-performance state responsive to comparing: 
an indication of an occurrence of program code in the software application corresponding to a high level application event; and 
a performance target that was determined prior to the software application being modified to monitor the high level application event, wherein the performance target represents a relative performance level of the system; and 
in response to determining the performance target is currently being met, change a current power- performance state of at least one component of the processor to a lower power-performance state that reduces performance and power consumption such that the performance target continues to be met while using the lower power-performance state than the current power-performance state.  
However, Dhanwada teaches
an indication of an occurrence of program code in the software application corresponding to a high level application event (Dhanwada, US 20100268523, fig. 4 and paragraph [0022], Referring now to FIG. 4, there is shown a flowchart 400 illustrating the operations involved in embodiments of the profiling technique mentioned above. As shown in block 402, start and stop tokens are added to the embedded application being profiled. In particular, a pair of void functions having an empty body are defined, void start_profile( ) { } and void stop_profile( ) { }. In the embedded application source, a call to start_profile( ) is inserted to mark the start of the profiling, and a call to stop_profile( ) to mark the end of selective profiling is made, as needed. This step is needed only if the user has regions of interest that need to be profiled, otherwise by default the entire program is profiled.  (Dhanwada, US 20100268523, fig. 4 and paragraph [0022], Referring now to FIG. 4, there is shown a flowchart 400 illustrating the operations involved in embodiments of the profiling technique mentioned above. As shown in block 402, start and stop tokens are added to the embedded application being profiled. In particular, a pair of void functions having an empty body are defined, void start_profile( ) { } and void stop_profile( ) { }. In the embedded application source, a call to start_profile( ) is inserted to mark the start of the profiling, and a call to stop_profile( ) to mark the end of selective profiling is made, as needed. This step is needed only if the user has regions of interest that need to be profiled, otherwise by default the entire program is profiled))
It would have obvious to one having ordinary skill in the art before the effecting filing date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filing date of the claimed invention would have been motivated to incorporate Dhanwada into Muthukumar's to enable efficient and accurate gathering of system level power and performance statistics about embedded application executing on multicore SoC through intelligent application of hardware profiling techniques on virtual platform.   A power profile is created from software state information by accumulating and assigning per-cycle energy values to corresponding software components as suggested by Dhanwada (See abstract and summary).
Muthukumar and Dhanwada do not explicitly teach
a power optimization unit comprising circuitry configured to: 
change a power-performance state of a component of one or more components in a computing system including the processor to a new power-performance state responsive to comparing: 
a performance target that was determined prior to the software application being modified to monitor the high level application event, wherein the performance target represents a relative performance level of the system; and 
in response to determining the performance target is currently being met, change a current power- performance state of at least one component of the processor to a lower power-performance state that reduces performance and power consumption such that the performance target continues to be met while using the lower power-performance state than the current power-performance state.
However, Sistla teaches
a power optimization unit comprising circuitry configured to (Fig. 7, component 730 – Power Budget Module, component 735, Performance Module and paragraph [0072].): 
change a power-performance state of a component of one or more components in a computing system including the processor to a new power-performance state responsive to comparing(Sistla, paragraph [0087-0088], When a transaction is scheduled (a transactions is allowed) to a specific DIMM with scheduler 890, transaction counter(s) 880 tracks such an event. And if the transaction count 880 reaches the limit in a time frame, then the transactions to the DIMM are throttled in flow 885. Therefore, some DIMMs may be throttled during a time frame for reaching their limits, while other DIMMs that have not reached their limit may still have transactions scheduled and issued. Examples of the equations to obtain maximum transactions per DIMM based on an energy budget are included below in equations 18-19. Note that the min and max power of each DIMM may be dynamically determined in each platform by characterizing the memory power domain, such as with BIOS or other modules.  Paragraph [0089-0091], Performance status module 837, in one embodiment, generates an indicator utilized to gauge an impact of power limiting on desired performance. For example, a total time for which transactions are not issued to memory due to hitting the maximum transaction limit is indicated. A running counter (accumulator), for each DIMM, increments every cycle that transactions are throttled and that accumulator value is output each control loop period. Examples of equations to be implemented in a performance module for providing such indications are illustrated below in equations 20-23.): 
a performance target that was determined prior to the software application being modified to monitor the high level application event, wherein the performance target represents a relative performance level of the system (Sistla, paragraph [0046], When transactions are throttled, in one embodiment, the throttling is tracked (i.e. the number of transactions throttled or the amount of time/cycles transactions are throttled for is determined). This information may be used to estimate an extant or performance impact, which potentially enables more accurate dynamic decision for allocating power/energy budget under a power limit to maximize performance.).; and 
in response to determining the performance target is currently being met, change a current power- performance state of at least one component of the processor to a lower power-performance state that reduces performance and power consumption such that the performance target continues to be met while using the lower power-performance state than the current power-performance state(Sistla, US 20120185706, fig. 6 and paragraph [0062-0067], Controller 605 limits the performance metric for each of devices 621-624 to the maximum performance metric over a performance period. Note that the maximum performance metric for a control period may be split evenly over the performance periods or distributed as a running average (i.e. provided a maximum in a performance period, and when that maximum is not met the credit is able to be spent in later performance periods). Continuing the example from above, assume domain 612 includes a memory domain and there is a limit of one million transactions to be issued to device 621 over a 1 millisecond control period. As a result, controller 605 may schedule and issue a maximum of 10 transactions per microsecond performance period. And if only 8 transactions are scheduled during a single performance period, then a subsequent performance period may schedule as many as 12 transactions in that microsecond (i.e. the original 10 plus the 2 credit from the previous performance period). Consequently, at the end of the control period, assuming the translation of a performance metric to energy consumption is accurate, then by limiting/throttling the transactions the energy budget for that control period should be met. Furthermore, if the running average between control periods is restricted to the overall power limit for a time window, then a provided power limit is met, while maximizing performance therein.).  
  It would have obvious to one having ordinary skill in the art before the effecting filing date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filing date of the claimed invention would have been motivated to incorporate Sistla into Muthukumar and Dhanwada's to perform dynamic power control of power domains, which potentially enables accurate power measurement at the memory domain, power or performance limiting on a per device granularity, faster control loop power capping to meet larger power limit time windows, intelligent budgeting of power among multiple devices to achieve maximum performance under a power limit, memory capping range determination, dynamic tuning of per device power estimation, and feedback or reporting of power and performance impacts from a power limit so as new power limit may be more intelligently selected. Provides techniques which substantially and materially contribute to energy efficiency and power savings in computer systems as suggested by Sistla (See abstract and summary).
Claim 16 is rejected for the reasons set forth hereinabove for claim 15, Muthukumar, Dhanwada and Sistla teach the processor as recited in claim 15, wherein said indication is based on a count and (Sistla, paragraph [0053-0054], As a result, when a number of transactions for any period of time reaches a maximum determined number, then memory controller 505 throttles (stops or slows scheduling and/or issuing) the transactions until the next period of time. Here, memory domain 512 is allowed to operate at full performance until a power limit is encountered; at which time performance throttling is started in an attempt to meet a power budget. However, limiting transactions to an entire power domain purely based on a power limit may not be the most efficient manner to maximize performance within a power constraint.  Paragraph [0055-0056].).  
Claim 17 is rejected for the reasons set forth hereinabove for claim 15, Muthukumar, Dhanwada and Sistla teach the processor as recited in claim 15, wherein said performance target specifies at least one of a number of transactions to be performed in a given unit of time, a round-trip latency, a request-response time, and frames per second and the program instructions are further executable by a processor to extract the performance target from a service level agreement that is a license agreement between a service provider and a customer, wherein the service level agreement specifies one or more of a number of transactions to be performed in a given unit of time, a round-trip latency, a request- response time, and frames per second(Sistla, paragraph [0087-0088], When a transaction is scheduled (a transactions is allowed) to a specific DIMM with scheduler 890, transaction counter(s) 880 tracks such an event. And if the transaction count 880 reaches the limit in a time frame, then the transactions to the DIMM are throttled in flow 885. Therefore, some DIMMs may be throttled during a time frame for reaching their limits, while other DIMMs that have not reached their limit may still have transactions scheduled and issued. Examples of the equations to obtain maximum transactions per DIMM based on an energy budget are included below in equations 18-19. Note that the min and max power of each DIMM may be dynamically determined in each platform by characterizing the memory power domain, such as with BIOS or other modules.  Paragraph [0089-0091], Performance status module 837, in one embodiment, generates an indicator utilized to gauge an impact of power limiting on desired performance. For example, a total time for which transactions are not issued to memory due to hitting the maximum transaction limit is indicated. A running counter (accumulator), for each DIMM, increments every cycle that transactions are throttled and that accumulator value is output each control loop period. Examples of equations to be implemented in a performance module for providing such indications are illustrated below in equations 20-23.).  

Claim 18 is rejected for the reasons set forth hereinabove for claim 15, Muthukumar, Dhanwada and Sistla teach the processor as recited in claim 15, wherein the high level application event is a transaction that includes is a series of steps in an execution path of the software application with a common starting point that repeats during execution of the software application(Dhanwada, fig. 4 and paragraph [0025-0026], So long as the profiling flag is not set, as indicated in decision block 426, the process returns to block 414 to execute the current instruction. Conversely, while the profiling flag is set, profiling of various modules, instructions, etc. is performed as shown in block 428. Using the simulation time, instruction and its address, the time spent for executing the instruction, idling time, instruction count, accumulated energy etc., may be computed as shown in block 430 before returning back to block 414.)  
  
Claim 19 is rejected for the reasons set forth hereinabove for claim 15, Muthukumar, Dhanwada and Sistla teach the processor as recited in claim 15, wherein the processor is configured to: 
detect and recording a first number of occurrences of the high level event while operating at a first power-performance state for a given period of time(Sistla, paragraph [0053-0054], As a result, when a number of transactions for any period of time reaches a maximum determined number, then memory controller 505 throttles (stops or slows scheduling and/or issuing) the transactions until the next period of time. Here, memory domain 512 is allowed to operate at full performance until a power limit is encountered; at which time performance throttling is started in an attempt to meet a power budget. However, limiting transactions to an entire power domain purely based on a power limit may not be the most efficient manner to maximize performance within a power constraint.  Paragraph [0055-0056], Consequently, in one embodiment, a power limit is intelligently divvied up between devices in memory domain 512 to fairly maximize performance within the power budget. In this example, energy consumption (power consumption over time) of domain 512 is determined. And based on the energy consumption, the energy budget (power budget over time) is determined for each of devices 515, 516, 520, and 521. In other words, if memory device 515 is handling more transactions (i.e. has a higher energy consumption), then device 515 may be allocated more of the energy budget during the next quantum of time. Using this example, it can be seen how purely equal allocation of an energy budget among devices may not maximize performance. Specifically, if device 515 is doing more work than device 520, then an equal allocation of energy budget may leave energy on the table for device 520, which device 515 may have been able to used instead of being throttled. Therefore, during the energy budgeting process, an energy budget is based on the previous consumption to provide device 515 with more budget than device 520. As a result, device 514 is allowed to perform at a higher-level than device 520. But at that time, device 515 may have needed more power. However, during subsequent time periods, if device 520 is utilizing more power, then the dynamic nature balances the power during that period to maximize performance for device 520.); 
detect and recording a second number of occurrences of the high level event while operating at a second power performance state lower than the first power- performance state for a period of time equal to the given period of time(Sistla, paragraph [0053-0054], As a result, when a number of transactions for any period of time reaches a maximum determined number, then memory controller 505 throttles (stops or slows scheduling and/or issuing) the transactions until the next period of time. Here, memory domain 512 is allowed to operate at full performance until a power limit is encountered; at which time performance throttling is started in an attempt to meet a power budget. However, limiting transactions to an entire power domain purely based on a power limit may not be the most efficient manner to maximize performance within a power constraint.  Paragraph [0055-0056], Consequently, in one embodiment, a power limit is intelligently divvied up between devices in memory domain 512 to fairly maximize performance within the power budget. In this example, energy consumption (power consumption over time) of domain 512 is determined. And based on the energy consumption, the energy budget (power budget over time) is determined for each of devices 515, 516, 520, and 521. In other words, if memory device 515 is handling more transactions (i.e. has a higher energy consumption), then device 515 may be allocated more of the energy budget during the next quantum of time. Using this example, it can be seen how purely equal allocation of an energy budget among devices may not maximize performance. Specifically, if device 515 is doing more work than device 520, then an equal allocation of energy budget may leave energy on the table for device 520, which device 515 may have been able to used instead of being throttled. Therefore, during the energy budgeting process, an energy budget is based on the previous consumption to provide device 515 with more budget than device 520. As a result, device 514 is allowed to perform at a higher-level than device 520. But at that time, device 515 may have needed more power. However, during subsequent time periods, if device 520 is utilizing more power, then the dynamic nature balances the power during that period to maximize performance for device 520.); and 
calculate the new power-performance state based at least in part on a comparison of the first number of occurrences and the second number of occurrences to a service level agreement(Sistla, paragraph [0053-0054], As a result, when a number of transactions for any period of time reaches a maximum determined number, then memory controller 505 throttles (stops or slows scheduling and/or issuing) the transactions until the next period of time. Here, memory domain 512 is allowed to operate at full performance until a power limit is encountered; at which time performance throttling is started in an attempt to meet a power budget. However, limiting transactions to an entire power domain purely based on a power limit may not be the most efficient manner to maximize performance within a power constraint.  Paragraph [0055-0056], Consequently, in one embodiment, a power limit is intelligently divvied up between devices in memory domain 512 to fairly maximize performance within the power budget. In this example, energy consumption (power consumption over time) of domain 512 is determined. And based on the energy consumption, the energy budget (power budget over time) is determined for each of devices 515, 516, 520, and 521. In other words, if memory device 515 is handling more transactions (i.e. has a higher energy consumption), then device 515 may be allocated more of the energy budget during the next quantum of time. Using this example, it can be seen how purely equal allocation of an energy budget among devices may not maximize performance. Specifically, if device 515 is doing more work than device 520, then an equal allocation of energy budget may leave energy on the table for device 520, which device 515 may have been able to used instead of being throttled. Therefore, during the energy budgeting process, an energy budget is based on the previous consumption to provide device 515 with more budget than device 520. As a result, device 514 is allowed to perform at a higher-level than device 520. But at that time, device 515 may have needed more power. However, during subsequent time periods, if device 520 is utilizing more power, then the dynamic nature balances the power during that period to maximize performance for device 520.).  
Claim 20 is rejected for the reasons set forth hereinabove for claim 15, Muthukumar, Dhanwada and Sistla teach the processor as recited in claim 19, wherein the processor is configured to calculate the lower power-performance state using linear interpolation(Sistla, paragraph [0053-0054], As a result, when a number of transactions for any period of time reaches a maximum determined number, then memory controller 505 throttles (stops or slows scheduling and/or issuing) the transactions until the next period of time. Here, memory domain 512 is allowed to operate at full performance until a power limit is encountered; at which time performance throttling is started in an attempt to meet a power budget. However, limiting transactions to an entire power domain purely based on a power limit may not be the most efficient manner to maximize performance within a power constraint.  Paragraph [0055-0056], Consequently, in one embodiment, a power limit is intelligently divvied up between devices in memory domain 512 to fairly maximize performance within the power budget. In this example, energy consumption (power consumption over time) of domain 512 is determined. And based on the energy consumption, the energy budget (power budget over time) is determined for each of devices 515, 516, 520, and 521. In other words, if memory device 515 is handling more transactions (i.e. has a higher energy consumption), then device 515 may be allocated more of the energy budget during the next quantum of time. Using this example, it can be seen how purely equal allocation of an energy budget among devices may not maximize performance. Specifically, if device 515 is doing more work than device 520, then an equal allocation of energy budget may leave energy on the table for device 520, which device 515 may have been able to used instead of being throttled. Therefore, during the energy budgeting process, an energy budget is based on the previous consumption to provide device 515 with more budget than device 520. As a result, device 514 is allowed to perform at a higher-level than device 520. But at that time, device 515 may have needed more power. However, during subsequent time periods, if device 520 is utilizing more power, then the dynamic nature balances the power during that period to maximize performance for device 520.  Paragraph [0081], equation 1 below represents an algorithm for determining energy activity per rank of a memory device).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY KHUONG THANH NGUYEN whose telephone number is (571)270-7139. The examiner can normally be reached M-F 8 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY KHUONG T NGUYEN/           Primary Examiner, Art Unit 2199